Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant's submission filed on 2/12/21 has been entered.  Claims 2, 3, 5, 8, 13, 15, and 18 are canceled.  Claims 1, 4, 6, 7, 9-12, 14, 16, 17, 19, and 20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9, 10, 12, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cassel et al. (9355155 B1), in view of Williams et al. (2011/0246267 A1), in further view of Oldham (US20150100423).
Re-claim 1, Cassel et al.  teach a method comprising:
-generating, by the online system, a machine learning model that estimates an expected amount a user will spend on one or more purchases associated with the product described in the content item, wherein generating the model includes:  -obtaining, from a plurality of third party systems, attributed spending data and organic spending data for a plurality of purchases by users of the online system, the organic spending data corresponding to individual purchases made by the users of the online system [..], the attributed spending data and the organic spending data for each purchase including one or more products associated with the purchase, a price of each product, and characteristics of a purchasing user (see e.g. col. 33, lines 5-18; Col. 22, lines 37-43; Col. 32, lines 62- 67- col. 33, lines 1-4Based on the user's identity, information about previous purchases by the user may be obtained from for example a merchant database configured to store information about purchases. Information about previous purchases may include, a date of the most recent purchase within the last three months, whether the most recent purchase within the last three months has been fully paid for, payment method used in the most recent purchase within the last three months, total amount of purchase of the most recent purchase within last three months, standard deviation of previous purchase prices, and other information based on previous transactions. ---- The database 902 may be a database for storing the set of historical records 918 of previous purchase behavior by other users. For example, the set of historical records 918 may include data about previous purchases by previous users, such as age of the users, times of purchase, prices at the time of purchase, deviations of the purchase price from prices of previous transactions, and so on); --In 1206, details regarding the user (e.g., age, gender, etc.), the current item (e.g., price, color, size, etc.), other items (e.g., quantity of other items, prices of other items, sizes/colors of other items, style/model of other items, etc.) in the shopping cart/basket, and other details about the transaction (e.g., date/time, etc.) may be passed to a supervised model trained on similar data. --The similar data from which the supervised model was trained may have been a historical data set containing records of previous purchases by various users, whether those users returned items, and, if so, which items were returned.),  and
--training the machine learning model to estimate the expected amount the user will spend on one or more purchases for a given product based on the organic spending data and attributed spending data of the users of the online system sharing characteristics in common with the user; identifying an impression opportunity to deliver the content item to a viewing user of the plurality of users of the online system (see e.g. col. 25, lines 22-27; 1-9; 15-21; col. 32, lines 62-67; col. 33, lines 1-4;   The random forest of the supervised model may be trained on historical purchase data that includes data about previous web pages browsed by an individual prior to a purchase, time period between visiting such web pages and the time of actual purchase, categories of products browsed, category of product purchased, and so on.  ---In 1206, details regarding the user (e.g., age, gender, etc.), the current item (e.g., price, color, size, etc.), other items (e.g., quantity of other items, prices of other items, sizes/colors of other items, style/model of other items, etc.) in the shopping cart/basket, and other details about the transaction (e.g., date/time, etc.) may be passed to a supervised model trained on similar data. The similar data from which the supervised model was trained may have been a historical data set containing records of previous purchases by various users.  ---For example, a web application, such as a software widget, embedded into merchant web pages may be configured to collect information about the products the user is viewing through a browser and/or selecting for potential purchase. From this information, a supervised model may be able to determine the likelihood of a purchase of a particular item at a particular price by the particular user.  ---Based on this information, a merchant may configure an online store to offer various incentives to the user upon a return visit to the site by the user. For example, if the user had previously been browsing 32-inch televisions during a previous session, upon revisiting the site, the user may be presented with an offer of 20% off on the purchase of a 32-inch television).
wherein the machine learning model employs a machine learning technique comprising at least one of linear support vector machine (SVM), boosting, neural networks, logistic regression, naive Bayes, memory- based learning, random forests, bagged trees, decision trees, boosted trees, or boosted stumps; (see e.g. col. 16, lines 64-67 -For example, the supervised model may be implemented as a set of naive Bayes classifiers, a linear set of decision rules, or as a multinomial logistic regression.)

-determining, using the machine learning model by the online system, an expected amount the viewing user will spend on one or more purchases associated with the product described in the content item for the impression opportunity, wherein the expected amount the viewing user will spend is based on a likelihood of a conversion of the content item by the viewing user and the estimated amount the viewing user will spend on the conversion  (see e.g. col. 25, lines 6-7; col. 23, lines 32-59 - From this information, a supervised model may be able to determine the likelihood of a purchase of a particular item at a particular price by the particular user. ----- The likelihood of consumers purchasing a given product based on its price may be expressed using a logarithmic curve. However, each individual may have their own price points and their own curves. For example, what Henry may pay for a product may be different than what Lars will be willing to pay for the same product, and vice versa. In the present disclosure, is contemplated that details about a purchaser and about the current transaction may be passed through a random forest of a supervised model to output a likelihood that the purchaser will be persuaded to complete the transaction at a given price. For example, details such as an age of the user, number of products in the current transaction, and day of the month may affect the price sensitivity of the user. Therefore, a random forest of the supervised model may be trained on a data set of historical purchases made by other users where a ground truth value for the data set is a Boolean value indicating whether the purchase was completed. In this manner, the best price for a given product for a given user may be determined by passing details about the transaction through the supervised model).
the expected amount represents a value of the conversion associated with the value of a product or service described by the content item (see e.g. col. 23, lines 32-35; -48-51;  col. 25, lines 33-36 - The likelihood of consumers purchasing a given product based on its price may be expressed using a logarithmic curve. However, each individual may have their own price points and their own curves. -the best price for a given product for a given user may be determined by passing details about the transaction through the supervised model. --this information may be collected and may be usable in conjunction with the supervised model to determine how much to lower a price for a particular product in order to increase conversion of consumers.)
The Examiner interprets “determining the likelihood of a purchase of a particular item at a particular price by the particular user” and “the likelihood of consumers purchasing a given product based on its price” as “determining an expected amount the viewing user will spend on one or more purchases associated with the product described in the content item for the impression opportunity”.
-computing a bid amount for the content item as a function, the expected amount the viewing user will spend on one or more purchases associated with the product described in the content item for the impression opportunity, wherein the computed bid amount optimizes for a value of the viewing user converting on the content item for the impression opportunity; and providing the computed bid amount for the content item to a content item selection process (see e.g. col. 25, lines 29-38; col. 23, lines 20-22 -For example, if an individual browsed multiple product pages for 32-inch televisions within a certain price range, and the individual was not subsequently detected as having purchased a television, at least within a predetermined range of time, this information may be collected and may be usable in conjunction with the supervised model to determine how much to lower a price for a particular product in order to increase conversion of consumers. As noted above, data may be mined from the product description text for training the random forest of the supervised model. --Some embodiments of the present disclosure may be used to determine an ideal balance between price reduction and customer conversion).
Although anticipated by Cassel et al., Williams et al. explicitly teach -receiving, by an online system, a request from a third party system to present a content item to a plurality of users of the online system, the content item describing a product offered for purchase by the third party system (see e.g. paragraphs 0006--a request to bid for placement of an advertisement on one or more impression opportunities from a plurality of impression opportunities available across a plurality of impression opportunity providers. The demand side service may determine an impression opportunity from the plurality of impression opportunities to bid on. The demand side service may communicate, via a network, one or more bids via an interface to an impression opportunity provider of the plurality of impression opportunity providers. The demand side service may complete a transaction to procure the impression opportunity from the impression opportunity provider responsive to a winning bid from the one or more bids.); ----data that are obtained via a tracking pixel on a third party website associated with each third party system (see e.g. paragraphs 0213, 0289, 0291).
Williams et al. also teach -identifying an impression opportunity to deliver the content item to a viewing user of the plurality of users of the online system (see e.g. paragraph - 0416 - The DSP may, for example, initiate a bidding process based on the remarketing pixel. The DSP may determine that an impression opportunity is available (e.g., to the user), corresponding to the detection of the remarketing pixel. The DSP may determine that the impression opportunity warrants a higher bid due to its association with a targeted segment. - the remarketing pixel may collect data associated with the user (e.g., user preference, history, transactions), and may provide this data to the DSP.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cassel et al. and include the steps cited above, as taught by Williams et al., in order to gather information about user behavior and action from the cookies or tracking agents and also track the user in relation to one or more impression opportunities provided across one or more ad exchanges (see e.g. paragraph 0283).
Cassel et al., in view of Williams et al. do not teach the following limitations.
However, Oldham teaches a method comprising: 
-computing a bid amount for the content item as a function of a minimum return on investment, wherein: the computed bid amount is computed based in part by scaling the expected amount the viewing user will spend the minimum ROI, likelihood of conversion for the content item, and how much the viewing user is likely to spend in the conversion of the content item, and  optimizes for a value of the viewing user converting on the content item for the impression opportunity; and the minimum return on investment (ROI) is expressed as a relative value of converting on the content item and based on a bidding input from the third party system; (see e.g. paragraph [0018], . abstract -determining a charge for displaying the content item based on the bid price and the estimated parameter. --a parameter representing a likelihood of conversion resulting from displaying the sponsored content item on a particular content page. [0007] The conversion can be one of: a purchase, a phone call, a newsletter sign-up, a page visit, an interaction and a download, associated with the sponsored content item. Estimating the parameter can include determining an increment in the likelihood of the conversion due to displaying the sponsored content item on the particular content page, as compared to the sponsored content item being absent from the particular content page. ----The charge can be a fraction of the bid price, the fraction being related to the estimated parameter, and less than or equal to unity. The parameter representing the likelihood of conversion can be computed also based on an estimated brand impact factor associated with the sponsored content item.  [0008]- The advertisers can be charged based not only on the bid price, but also a factor or parameter that represents a likelihood of conversion, thereby making the advertisements more cost-effective.        [0032]- A conversion can also be defined by a content provider to be any measurable/observable user action, such as ----, spending at least a predetermined amount of time on a web site or web page,       [0033] In some implementations, the likelihood that a conversion will occur can be improved, such as by delivering content that is more likely to be of interest to the user.     [0039] the pricing engine 214 can be configured to determine the charge for a sponsored content item based on an estimated parameter representing an effectiveness of the sponsored content item. For instance, a content sponsor 108 (e.g. an advertiser) can be charged for an ad based on an estimated incrementality of the ad. For example, if an ad for "ABC Shoes" is displayed on a search result page that does not include any organic results directed to the website of "ABC Shoes", the incrementality of the ad would likely be high, and the pricing engine 214 can determine the charge for displaying the ad on that page to be the full bid price, or a high percentage thereof. On the other hand, if the ad is shown on a search result page where one of the top three organic search results points to the website of "ABC Shoes", the incrementality will likely be lower (e.g., 40%), and the pricing engine 214 can determine the charge for displaying the ad on that page to be one half (or another appropriate fraction) of the bid price. In general, the pricing engine can be configured to determine a charge for displaying a sponsored content item as a function of the bid price and a parameter (e.g., incrementality) representing a likelihood of conversion resulting from displaying the sponsored content item.      [0047]  In some implementations, the brand impact factor associated with a sponsored content item may be determined based on data obtained from a third-party source such as an organization that conducts research on impact factors of different brands and products. In some implementations, the brand impact factor is a numerical value that is used in estimating the one or more parameters representing the likelihood of conversion.)
The Examiner notes that, although taught by the previous references, Oldham additionally teaches the following limitations.
-- receiving, by an online system, a request from a third party system to present a content item to a plurality of users of the online system, the content item describing a product offered for purchase by the third party system; (see e.g. paragraph [0045] Operations can include receiving a bid price associated with displaying a sponsored content item (302). The bid price can be received, for example, through an auction. Bidding paradigms used in the auction can include, for example, CPM, CPC, or CPA. Information on the bid price received for a particular sponsored content item (e.g., an ad) can be stored, for example, in the content repository 126. The bid price can be for displaying the sponsored content item on a particular web-page or web-site.)
 --generating, by the online system, a machine learning model that estimates an expected amount a user will spend on one or more purchases associated with the product described in the content item, (see e.g. paragraph [0037] -In some implementations, the content management and delivery system 110 can include a learning engine 212 configured to estimate a likelihood of conversion of a sponsored content item. For example, the learning engine 212 can be configured to estimate incrementality associated with a sponsored content item. The incrementality (or another parameter representing a likelihood of conversion) can be computed by the learning engine 212 based on, for example, previously collected conversion data related to the same or similar content items.)
wherein generating the model includes:
--training the machine learning model, using feature vectors of positive and negative training data sets, to estimate the expected amount the user will spend on one or more purchases   for a given product based on the organic spending data and attributed spending data of the users of the online system sharing characteristics in common with the user (see e.g. paragraphs [0037] In some implementations, the content management and delivery system 110 can include a learning engine 212 configured to estimate a likelihood of conversion of a sponsored content item. For example, the learning engine 212 can be configured to estimate incrementality associated with a sponsored content item. The incrementality (or another parameter representing a likelihood of conversion) can be computed by the learning engine 212 based on, for example, previously collected conversion data related to the same or similar content items.),
-- wherein the machine learning model employs a machine learning technique comprising at least one of linear support vector machine (SVM), boosting, neural networks, logistic regression, naive Bayes, memory- based learning, random forests, bagged trees, decision trees, boosted trees, or boosted stumps; (see e.g. paragraphs [0037]The learning engine 212 may implement various machine learning processes including, for example, supervised learning, unsupervised learning, or semi-supervised learning. Various machine learning tools such as artificial neural networks, genetic programming, support vector machines, multi-armed bandit analysis, or Bayesian networks can be used in the learning engine 212.  ----. For example, an online logistic regression algorithm or support vector machine can predict incrementality even if a particular ad has not been previously shown. --. Linear regression can be used to determine which characteristics are more correlated than the others).
---identifying an impression opportunity to deliver the content item to a viewing user of the plurality of users of the online system (see e.g. paragraphs [0016] A content auction can be run to determine which content is to be output in response to an input, such as one or more keywords. In the auction, content providers (e.g. advertisers) may bid on specific keywords (which are associated with their content). [0029]- In a reservation process, a publisher and a content item sponsor enter into an agreement where the publisher agrees to publish a given content item in accordance with a schedule (e.g., provide 1000 impressions by date X) or other publication criteria. [0055] The web server, advertisement server, and impression allocation module can be realized by instructions that upon execution cause one or more processing devices to carry out the processes and functions described above. 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cassel et al., in view of Williams et al., and include the steps cited above, as taught by Oldham, in order to determine which characteristics are more correlated than the others in to estimating a likelihood of conversion of a sponsored content item (see e.g. paragraph 0037).
Re-claim 4, Cassel et al. teach a method further comprising: selecting, in the content item selection process, the content item for presentation to the viewing user based on the computed bid amount; and providing the selected content item for display to the viewing user (see e.g. col. 25, lines 15-21).
Although anticipated by Cassel et al., Williams et al. teach - tracking one or more interactions between the viewing user and the content item; receiving an indication that a conversion associated with the content item occurred; and attributing a portion of the expected amount the viewing user will spend to the conversion of the content item as attributed spending-(see e.g. paragraphs 0013-0015, 0281, 0205-0211).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cassel et al. and include the steps cited above, as taught by Williams et al., in order to gather information about user behavior and action from the cookies or tracking agents and also track the user in relation to one or more impression opportunities provided across one or more ad exchanges (see e.g. paragraph 0283).
Re-claim 7, Cassel et al. teach a method wherein the expected amount the viewing user will spend converting on the content item is different for the viewing user relative to at least one other user of the online system (see e.g. col. 23, lines 35-37).
Re-claim 9, Oldham teaches a method wherein further comprising: obtaining user profile information for the viewing user; and determining, based on the received user profile information, the likelihood of the conversion of the content item by the viewing user (see e.g. paragraph 0033).
Claim 10 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Re-claim 12, Cassel et al. teach computer program product, wherein the spending data corresponds to individual purchases made by the plurality of users of the online system, for each purchase the spending data includes a product associated with the purchase, a price of the product, and characteristics of a purchasing user (see e.g. col. 22, lines 36-47; col. 32, lines 62-67; col. 33, lines 1-4 -The database 902 may be a database for storing the set of historical records 918 of previous purchase behavior by other users. For example, the set of historical records 918 may include data about previous purchases by previous users, such as age of the users, times of purchase, prices at the time of purchase, deviations of the purchase price from prices of previous transactions, and so on. The supervised model 944 may have been trained on similar historical data; that is, the random forest of the supervised model may been generated based on data containing similar types of data collected about previous purchases of users, The similar data from which the supervised model was trained may have been a historical data set containing records of previous purchases by various users).
Claim 16 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
Claim 17 recites similar limitations as claim 7 and is therefore rejected under the same arts and rationale.
Claim 20 recites similar limitations as claim 12 and is therefore rejected under the same arts and rationale.
Claims 6, 11, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cassel et al. (9355155 B1), in view of Williams et al. (2011/0246267 A1), in view of Oldham (US20150100423), in further view of Bracher et al. (2013/0268508 A1).
Re-claims 6, 11, Cassel et al., in view of Williams et al., in view of Oldham, do not explicitly teach the limitation as claimed.
However, Bracher et al. teach a method wherein the expected amount the viewing user will spend converting on the content item is a function of each individual impression opportunity for the content item (see e.g. paragraphs 0057-0058, 0036-0037, 0044); - wherein a higher expected amount the viewing user will spend on one or more purchases associated with the product increases the computed bid amount relative to a lower expected amount that the viewing will spend (see e.g. paragraph 0056 -If the user's predicted incremental revenue is more that the cost of the impression to be shown to the user, we could pay a pre -determined amount, in the real time bidding, to maximize the incremental revenue for the e-commerce site.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cassel et al., in view of Williams et al., in view of Oldham, and include the steps cited above, as taught by Bracher et al., in order to decide the value each impression shown to the user (see e.g. paragraph 0056).
Claim 14 recites similar limitations as claim 6 and is therefore rejected under the same arts and rationale.
Claim 19 recites similar limitations as claim 11 and is therefore rejected under the same arts and rationale.
Response to Arguments
Applicant's arguments filed on 9/7/21 have been fully considered, but are not persuasive.
Applicant argued that “Cassel either alone or in combination with Williams and Oldham fails to disclose, or even suggest the amended claim limitations.”  
The Examiner disagrees.  After further review of the references, it has been determined that Oldham clearly anticipates the newly added limitations.  Please see the rejection.

Furthermore, Applicant's arguments merely rehash issues, such as the combination of references, addressed in the Non Final Rejection mailed June 7, 2021 and incorporated herein. Thus, the finality of the previous office action (Final Rejection) is maintained

Applicant’s argument:

Even assuming, for the sake of argument, that Williams and Oldham teach the missing elements and therefore cures the deficiencies of Cassel, which Applicant does not so concede, there would still be no rationale of obviousness to combine the references. 

Examiner’s Response:
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Cassell uses a supervised trained model to collect historical data and make predictions about a user’s future purchases.   Williams receives bid requests for placement of ads, collects data on users, and determines which ads to display to the users.  The combination of Cassell and Williams, as explained in the rejection, and being from the same field of endeavor, clearly anticipates the claimed invention.
Modifying Cassel with Williams results in gathering information about user behavior and in relation to one or more impression opportunities provided across one or more ad exchanges;  and determine an impression opportunity from the plurality of impression opportunities to bid on. 
Modifying Cassel, in view of Williams with Oldham further provides more information to compute the bid amount. Such information includes: “determining a charge for displaying the content item based on the bid price and the estimated parameter. -- a likelihood of conversion resulting from displaying the sponsored content item on a particular content page”  
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398, 416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
Applicant’s argument:
The combination of these four references is clearly based on classic improper hindsight. The Examiner alleges that "it would have been obvious to one of ordinary skill in the art...to combine the teachings" of each of these secondary references to the primary reference, but fails say why or how this would work. Merely stating that it would have been obvious, without any evidence or explanation, and citing what each reference can do on its own, is not a proper basis for obviousness. 


Examiner’s Response:
Applicant ‘s contention that the rejection relies on hindsight reconstruction is unavailing.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But, where as here, the rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Further, reason for the modification/combination need not appear in one or more of relied upon references. Instead, the examiner when analyzing the evidence may employ common sense not inconsistent with the ordinary level of knowledge and skill in the art at the time of the invention.  See Perfect Web Techs. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29 (Fed. Cir. 2009). Reliance on common sense does not imply the use of impermissible hindsight.   

The Examiner has clearly articulated the reasons for combining the prior arts in the rejection. Applicant has not explained why the Examiner’s articulated reasons are ineffective to support the conclusion of obviousness.  

Applicant’s argument:
In fact, the combination that is proposed by the Examiner could not happen without violating the purpose or principle of each of the systems. For example, Cassel is focused on user identification based on confidence score determinations. However, the system of Williams is directed to a demand side platform that does not use any type of confidence scoring mechanism. In other words, Williams’ system would not and could not work with Cassel’s user identification system. Therefore, to combine Williams’ system (not to mention Oldham’s systems) with that of Cassel’s system would necessarily violate Cassel’s system, and vice versa.
Examiner’s Response:
The Examiner disagrees. As stated above, Cassell uses a supervised trained model to collect historical data and make predictions about a user’s future purchases.   Williams receives bid requests for placement of ads, collects data on users, and determines which ads to display to the users.  The combination of Cassell and Williams, as explained in the rejection, and being from the same field of endeavor, clearly anticipates the claimed invention.
Please see the rejection for the newly added limitations.  The rejection is determined to be proper and is, therefore, maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
November 10, 2021